    FILED
      5/14/2020
                        N                                                        Howard Leventhal
   THOMA.SDG    . BRUTO     T
     K , U .S IS TRICT COUR                                                1205 Prairie Brook Dr D1
CLER
                                                                                 Palatine, IL 60074
  May 14, 2020                                                                    ph 262-997-8570
  Honorable Judge                                                         email: HLEV3@AOL.com
  Andrea R. Wood
  United States District Court
  Northern District of Illinois                                       13-cr-844 U.S. v. Leventhal
  219 S. Dearborn
  Chicago, IL 60604
                                                                                   IFP Application

  via email to Courtroom Deputy


  Your Honor:
  Thanks very much for your invitation to submit an application for assigned counsel, please
  consider the attached. Given the complexity of both the circumstances and the Defendant, I
  would appreciate being assigned a CJA Panel lawyer rather than an overburdened Federal
  Defender, if the Court deems fit please.
  Over the course of misconduct by Probation officers since 2019 I have written to Chief Probation
  Officer Marcus Holmes 8-10 times attempting to resolve my issues with his subordinates and
  never received a reply. Obviously Mr. Holmes is a superior form of life and owes no duty of
  respect or politeness to a lowly individual such as myself. Perhaps he will be more responsive if
  contacted by a lawyer.
  Many thanks for your kind consideration.




  RESPECTFULLY SUBMITTED,
  Defendant pro se




  Howard Leventhal
